Citation Nr: 1813018	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  18-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by an elevated prostate specific antigen (PSA) level.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1964 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Sleep apnea was not shown in service; sleep apnea is not causally or etiologically related to service, to include any injury or event therein.

2. Elevated PSA levels are laboratory results and not a showing of disability; prostate cancer has not been shown.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active duty or a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

2.  A disability manifested by an elevated PSA level was not incurred or aggravated by active duty or a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310(a), 4.115b (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  In this case, neither sleep apnea nor elevated PSA levels are one of the enumerated diseases listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, service-connection on a presumptive basis is not applicable.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran has alleged that sleep apnea is secondary to service-connected diabetes.  Therefore, this theory of entitlement will be discussed below.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Sleep Apnea

The Veteran has been diagnosed with obstructive sleep apnea confirmed in sleep studies by private providers and a VA examination.  Therefore, a current diagnosis is shown.

Next, a review of the service treatment records (STRs) do not reveal complaints of, diagnosis of, or treatment for sleep apnea.  As the second element (in-service incurrence) is not demonstrated with respect to sleep apnea, the claim for direct service connection on this issue is denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred). 

The Veteran's primary assertion is that service-connected diabetes caused his obstructive sleep apnea; however, the medical evidence does not support such a contention despite his assertions to the contrary.  Specifically, in a September 2015 VA examination, the examiner reviewed the medical records and opined that the Veteran's obstructive sleep apnea was less likely than not caused by or aggravated beyond its normal course by his service-connected diabetes mellitus.  In addition, the examiner noted it was more likely that the Veteran's age, gender, obesity and craniofacial and upper airway abnormalities might the cause of his obstructive sleep apnea. This evidence weighs heavily against the claim.

Further, none of the Veteran's sleep studies or private medical records posited any etiological link between his sleep apnea and either his active duty service or service-connected diabetes mellitus. 

The Board has considered the Veteran's contentions that the medication and insulin treating his diabetes, caused weight gain which then caused his sleep apnea.  While he is competent to report symptoms which are capable of lay observation, he is not competent to provide a medical nexus opinion.  Diabetes and sleep apnea are complex medical disorders and a lay person cannot provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Service Connection for Elevated PSA Level

The Veteran seeks service connection for elevated PSA levels.  In a September 2015 VA examination, his PSA level was reported as 3.09 ng/mL, which the examiner determined was normal for the Veteran's age. The Veteran submitted a flow sheet from Advanced Urology Associates with PSA levels ranging from the lowest rating 3.270 ng/mL (January 2015), to 9.770 ng/mL (July 2014), to the highest rating of 12.13 (January 2011).

Regardless of the PSA levels, service connection is granted only for disability.  38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.303, 4.1; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d at 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In essence, PSA levels are laboratory finding only.  

The Veteran has undergone extensive monitoring of his PSA levels but prostate cancer has not been diagnosed.  Prostate biopsies were normal in 2007 and 2008.  In a private pathology report dated in March 2012, genetic analysis was negative and did not support a diagnosis of a malignancy of the urinary tract.  While high PSA levels may be indicative of prostate cancer, he has not been diagnosed with prostate cancer. Absent a showing of disability, the appeal must be denied as a matter of law.  

The Board has also considered evidence showing a diagnosis of benign prostatic hyperplasia (BPH).  Of note, BPH was not shown in service or for many years after service.  Further, there is no medical evidence, medical opinion, or assertions linking BPH service.  Additionally, BPH is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Thus, although the Veteran served in Vietnam during the requisite time period, because he has not been diagnosed as having prostate cancer and because BPH is not a disability for which the Secretary has specifically determined that presumption of service connection should apply based on herbicide exposure, the provision of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) do not apply in this case.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for sleep apnea is denied.

Service connection for a disability manifested by an elevated PSA level 
is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


